 Case 3:20-cr-01575-JLS Document 24 Filed 03/05/21 PageID.23 Page 1 of 1



 1
 2
 3
 4
 5
 6                         UNITED STATES DISTRICT COURT
 7                      SOUTHERN DISTRICT OF CALIFORNIA
 8                      HONORABLE JANIS L. SAMMARTINO
 9   UNITED STATES OF AMERICA,                  CASE NO.: 20CR1575-JLS
10                       Plaintiff,
                                                ORDER GRANTING JOINT MOTION
11         v.                                   TO CONTINUE MOTION
                                                HEARING/TRIAL SETTING
12   PRISILA OROZCO,
13                       Defendant.
14
15
16         Pursuant to the joint motion, IT IS HEREBY ORDERED that the Motion
17   Hearing/Trial Setting currently set for March 12, 2021 at 1:30 p.m., be continued
18   to April 9, 2021 at 1:30 p.m. before Honorable Janis L. Sammartino.
19         For the reasons set forth in the joint motion, the Court finds that the ends of
20   justice will be served by granting the requested continuance, and these outweigh
21   the interests of the public and the defendant in a speedy trial. Accordingly, the
22   Court finds that time is excluded in the interests of justice and pursuant to 18 U.S.C.
23   §3161(h)(1)(D).
24         SO ORDERED.
25
     Dated: March 5, 2021
26
27
28

                                                                             20CR1575-JLS
